
	

111 HR 155 IH: Suspension of Federal Income Tax on Unemployment Benefits Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 155
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  taxation of unemployment compensation for 2 years.
	
	
		1.Short titleThis Act may be cited as the
			 Suspension of Federal Income Tax on Unemployment Benefits Act of
			 2009.
		2.Suspension of tax
			 on unemployment compensation
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 (relating to unemployment compensation) is
			 amended by adding at the end the following new subsection:
				
					(c)Temporary
				suspensionSubsection (a)
				shall not apply to taxable years beginning after December 31, 2008, and before
				January 1,
				2011.
					.
			
